Title: To Thomas Jefferson from Benjamin Franklin Bache, 20 August 1790
From: Bache, Benjamin Franklin
To: Jefferson, Thomas



Honoured Sir
Philada Aug. 20. 1790

When the removal of Congress to this City was determined, I understood that Messrs. Childs & Swaine intended setting up a press here. I have since heard that they have no thoughts of moving. Perhaps you may have not yet fixed upon a person to print the laws here; in this case permit me to offer myself. I am just setting out in the printing business with an extensive assortment of materials and would endeavour to merit your approbation should you think proper to employ Dear Sir, Your most obedt & most hble Servant,

Benjn: Franklin Bache

